Case 19-00783-SMT   Doc 73    Filed 03/06/20 Entered 03/06/20 11:04:19   Desc Main
                             Document      Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLUMBIA

IN RE
CARLOS ROBERTO ALLEN JR.                    : Chapter 13 Case No. 19-00783 SMT
      Debtor                                :

           ORDER DENYING CONFIRMATION OF THE CHAPTER 13 PLAN

      Having held a hearing on the Chapter 13 Plan proposed by the

Debtor(s) and having concluded that the proposed Plan does not fulfill

the requirements of confirmation set out in 11 U.S.C. §1325, it is, by

the United Bankruptcy Court for the District of Columbia,

      ORDERED, that confirmation of the Chapter 13 Plan proposed by the

Debtor(s) is denied.


cc:   Carlos Roberto Allen, Jr.
      1715 Kilbourne Pl, NW
      Washington, DC 20010

      Rebecca A. Herr
      185 Admiral Cochrane Dr, Suite 240
      Annapolis, MD 21401
